Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-23-1995

USA v Zehrbach
Precedential or Non-Precedential:

Docket 93-7477




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"USA v Zehrbach" (1995). 1995 Decisions. Paper 21.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/21


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
           UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT

                     ___________

              Nos. 93-7477 and 93-7493
                    ___________


  UNITED STATES OF AMERICA

                    vs.

  DARUS H. ZEHRBACH,

                          Appellant in No. 93-7477.

  ALEX A. MERVIS,

                          Appellant in No. 93-7493.

                     ___________


  APPEAL FROM THE UNITED STATES DISTRICT COURT
     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

     (D.C. Criminal Nos. 92-00218-01 and 02)

                     ___________


              ARGUED OCTOBER 28, 1993
 BEFORE:   ROTH, LEWIS and GARTH, Circuit Judges.

         REARGUED IN BANC OCTOBER 17, 1994
BEFORE: SLOVITER, Chief Judge, BECKER, STAPLETON,
 MANSMANN, GREENBERG, HUTCHINSON, SCIRICA, COWEN,
   NYGAARD, ALITO, ROTH, LEWIS, McKEE and GARTH
                  Circuit Judges.

                     ___________

            ORDER AMENDING SLIP OPINION
                    __________
          IT IS HEREBY ORDERED that the Slip Opinion filed in

this case on January 23, 1995, be amended as follows:

          The dissent by Judge Lewis is amended to show that

Judges Mansmann, Nygaard and McKee join in that dissent.

                               BY THE COURT



                               Timothy K. Lewis /s/
                                  Circuit Judge



Dated: January 23, 1995